DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/790,384, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/790,384 fails to disclose the assembly node system or universal bottom hole assembly node module recited in claims 1, 19, and 20.  As such the claims of the instant application are not granted benefit of the filing date of Application No. 16/790,384 or its parent cases.  The effective filing date of claims 1-21 is October 16, 2020.

Response to Amendment
This Action is in response to Applicant’s Reply of July 19, 2021.

The amendment to claims 18 and 21 overcome the drawing objection presented in the previous Office Action.

Applicant’s amendment to the abstract overcomes the previously presented objection thereto.

Applicant’s amendment to claims 3-8, 13, and 19 overcomes all or part of the 35 USC 112(b) rejection thereof.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0242153, Yang) in view of Hagar (US 2017/0130543) and Sugiura et al. (US 2014/0291024, Sugiura).

Regarding claims 1 and 20:  Yang discloses a bottom hole assembly 4 (Fig), Fig 2 comprising:
(1)    a stabilizer 232 wherein a first stabilizer end is operably attached to a first end of a rotary steerable system (RSS) 230, Fig 1, [0073];
(2)    a drill bit 6 operably attached to a second end 235 of the rotary steerable system Fig 2;
(3)    an assembly node system 210/220 attached to the second stabilizer end; wherein the assembly node system comprises:
(a)    a mud motor 11, 210 – [0033] configured to power the bottom hole assembly;
(b)    a measurement while drilling system (MWD) 9, not shown in Fig 2 – [0037]; and
(c)    a universal bottom hole assembly node module 7/240 wherein the universal bottom hole assembly node module is configured to communicate with the surface through the MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication between the RSS and the MWD and being configured to receive, from the MWD system, 
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD as taught by Hagar in order to have been able to automatically control the bottom hole assembly without surface intervention [0021].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to receive, from the MWD system, one or more correction commands associated with following a boundary at a predetermined distance to enable real-time geosteering. Hagar does disclose that the two way communication disclosed therein allows the measurement tool 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073]. The control unit recognizes that these pressure signals exceed a given pressure threshold [0073]. These correction signals, while used to steer the assembly, are not associated with a downhole boundary or following a boundary at a predetermined distance.
[0006], [0025], [0037]-[0039], [0041]-[0044] in order to maintain a desired distance from a formation boundary [0025], [0037], [0039], [0043].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang so that the universal bottom hole assembly node module received, from the MWD system, as taught by Hagar, one or more correction commands associated with following a boundary at a predetermined distance to enable real-time geosteering as taught by Sugiura in order to have been able to drill the well at a fixed distance from a particular subterranean formation [0037].
	
Regarding claim 2:  Wherein the universal bottom hole assembly node module comprises an azimuthal resistivity module [0037] of Yang, an azimuthal gamma module [0037] of Yang, a pressure while drilling module, or any combination thereof.

Regarding claim 3:  Wherein the two way communication comprises providing azimuthal resistivity values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to Abstract, [0002] of Yang.

Regarding claim 4:  Wherein the two way communication comprises providing azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the bottom hole assembly is configured to make real time geosteering decisions based upon at least a portion of the provided azimuthal gamma values Abstract, [0002] of Yang.

Regarding claim 5:  Wherein the two way communication comprises providing both azimuthal resistivity values [0037] of Yang and azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the bottom hole assembly is configured to make real time geosteering decisions based upon at least a portion of the provided data Abstract, [0002] of Yang.

Regarding claim 8:  Wherein the two way communication comprises providing data from the bottom hole assembly to the universal bottom hole assembly node module and the measurement while drilling system [0025], [0046] of Hagar.

Regarding claim 9:  Wherein the universal bottom hole assembly node module is configured to communicate with a surface system thru the MWD [0037] of Yang.

Regarding claim 10:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module comprising pressure while drilling module to measure well bore pressure values and wherein the universal bottom hole assembly node is configured to communicate well bore pressure values to the surface system thru the MWD.
Hagar also disclose that the bottom hole assembly includes a pressure while drilling module 23.  The module measures wellbore pressure valves [0029], [0020] that the controller communicates to the surface system Fig 1 through the MWS [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include a pressure while drilling module as taught by Hagar in order to have been able to detect the pressures in or around the bottom hole assembly and control the assembly accordingly [0029].

Regarding claim 11:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to communicate internal drill string pressure values to a surface system thru the MWD.
The pressure while drilling module 23 of Hagar is able to detect pressures in or around the drill string [0029].  Pressures in the drill string would be internal pressures.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include communicate the internal drill string pressure values to the surface as taught by [0029].

Regarding claim 12:  Wherein the measurement while drilling system is configured to communicate with a surface system [0037] of Yang.

Regarding claim 13:  Wherein the bottom hole assembly is configured to communicate with a surface system thru the universal bottom hole assembly node module [0025], [0080], [0081] of Hagar.

Regarding claim 16:  Wherein the universal bottom hole assembly node module is self-powered turbine – [0038] of Yang.

Regarding claim 17:  Wherein the universal bottom hole assembly node module is powered by a battery [0038] of Yang.

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar and Sugiura as applied to claim 1 above, and further in view of Samuel et al. (US 2018/0334897, Sam).

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by an antenna (claim 6), one 
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas (claims 6 and 7) electromagnetic frequencies – [0030], one or more datalinks (claim 14) 214 – [0029], or a thru bus (claim 15) 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar and Sugiura as applied to claims 1 and 20 above, and further in view of Wang et al. (US 2018/0024266, Wang).

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module comprising two azimuthal resistivity modules.  Yang does disclose the use of one azimuthal resistivity module [0037].
Wang discloses a modular azimuthal resistivity sensor 100 used in a downhole system.  Wang further discloses that the downhole system can use multiple sensors [0040], [0042].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include two azimuthal resistivity modules as taught by Wang in order to have been able to take azimuthal resistivity measurements without rotating the tool [0040].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar, Sugiura, and Sam.

Yang discloses a universal bottom hole assembly node module comprising:
an azimuthal resistivity module [0037], an azimuthal gamma module [0037], a pressure while drilling module, or any combination thereof; and 
a communication system 7/240 configured to provide communication with the surface via MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication between the RSS and the MWD and being configured to receive, from the MWD system, one or more correction commands associated with following a boundary at a predetermined distance to enable real-time geosteering.
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD as taught by Hagar in order to have been able to automatically control the bottom hole assembly without surface intervention [0021].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to receive, from the MWD system, one or more correction commands associated with following a boundary at a predetermined distance to enable real-time geosteering. Hagar does disclose that the two way communication disclosed therein allows the measurement tool 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073]. The control unit recognizes that these pressure signals exceed a given pressure threshold [0073]. These correction signals, while used to steer the assembly, are not associated with a downhole boundary or following a boundary at a predetermined distance.
Sugiura discloses a bottom hole assembly used for geosteering similar to that of Yang.  The assembly of Sugiura is a closed loop system that allows for the control of the steering tool without intervention or control from the surface.  As shown in Figures 2, 7, and 9, formation evaluation measurements and drill bit tool face measurements are made as processed to generate a borehole image.  This data is used to obtain a corrective steering tool setting which is applied to the steering tool to change the direction of the drilling [0006], [0025], [0037]-[0039], [0041]-[0044] in order to maintain a desired distance from a formation boundary [0025], [0037], [0039], [0043].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang so that the universal bottom hole assembly node module received, from the MWD system, as taught by Hagar, one or more correction commands associated with following a boundary at a predetermined distance to enable real-time geosteering as taught by Sugiura in order to have been able to drill the well at a fixed distance from a particular subterranean formation [0037].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by an antenna, one or more electromagnetic antennas, and/or one or more datalinks.
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas electromagnetic frequencies – [0030], one or more datalinks 214 – [0029], or a thru bus 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/25/2021